Case: 19-60770     Document: 00516101134         Page: 1     Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 19, 2021
                                  No. 19-60770                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Robert Warren Triplett,

                                                           Plaintiff—Appellant,

                                       versus

   Jacqueline Banks, Superintendent; Marshall Turner, Warden;
   Faytonia Johnson, Captain; Ronald Woodall, Doctor, Medical
   Director; Kera Hardy; Joy Ross, Captain; Roderick Evans;
   Sheneice Evans; Unknown Cooley, Captain; Mark Davis;
   Karen Causey; Mitcheal Taylor; John Does; Charmine
   McCleave; Gwendolyn Woodland,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 1:17-CV-65


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60770      Document: 00516101134           Page: 2   Date Filed: 11/19/2021




                                     No. 19-60770


          This action, pursuant to 42 U.S.C. § 1983, by Robert Warren Triplett,
   Mississippi prisoner # 126566, raised claims concerning: conditions of his
   confinement, handling of his inmate trust account, denial of adequate
   medical care, and denial of adequate food. The district court dismissed, as
   frivolous, the claims against some defendants.          The magistrate judge,
   presiding with the consent of the parties, granted summary judgment in favor
   of the remaining defendants and dismissed the action. Proceeding pro se,
   Triplett presents numerous issues, all of which fail.
          Dismissals of civil-rights claims as frivolous are reviewed for abuse of
   discretion. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (citing Berry
   v. Brady, 192 F.3d 504, 507 (5th Cir. 1999)). Summary judgments are
   reviewed de novo, and the same standards used by the district court are
   applied. Austin v. Kroger Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017). “The
   court shall grant summary judgment if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” Fed. R. Civ. P. 56(a). The movant must demonstrate
   the absence of a genuine dispute of material fact, but does not need to negate
   the elements of nonmovant’s claim. Duffie v. United States, 600 F.3d 362,
   371 (5th Cir. 2010). If the movant meets this initial burden, the burden shifts
   to the nonmovant to set forth specific evidence to support his claims. See id.
   All facts and reasonable inferences must be construed in the light most
   favorable to the nonmovant, and the court must not weigh evidence or make
   credibility determinations. Deville v. Marcantel, 567 F.3d 156, 163–64 (5th
   Cir. 2009).
          For the first of his numerous issues, Triplett maintains the magistrate
   judge erred in rejecting his assertion that summary judgment was improper
   because defendants did not respond to his discovery requests or provide him
   with relevant discovery. Because Triplett has not explained with specificity
   how inadequate discovery prevented him from opposing defendants’



                                          2
Case: 19-60770      Document: 00516101134            Page: 3    Date Filed: 11/19/2021




                                      No. 19-60770


   summary-judgment motions, he has not shown the magistrate judge abused
   his discretion by denying the request for additional discovery and declining
   to dismiss the motions. See Robbins v. Amoco Prod. Co., 952 F.2d 901, 907 (5th
   Cir. 1992) (explaining “[t]o obtain to the shelter of rule 56(f), the party
   resisting summary judgment must present specific facts explaining the
   inability to make a substantive response as required by rule 56(e) and must
   specifically demonstrate how discovery will enable him to establish the
   existence of a genuine [dispute] of material fact”); Richardson v. Henry, 902
   F.2d 414, 417 (5th Cir. 1990) (explaining discovery matters within discretion
   of district court); Fed. R. Civ. P. 56(d) (facts unavailable to nonmovant).
          Regarding Triplett’s claims of denial of adequate medical care for his
   sinus condition and vertigo, the magistrate judge did not abuse his discretion
   in granting summary judgment. His medical records show Triplett received
   ongoing medical treatment for these issues, including examinations and
   medication. His disagreement with the medical treatment he received does
   not constitute the requisite deliberate indifference. See Gobert v. Caldwell,
   463 F.3d 339, 346 (5th Cir. 2006) (explaining “[a] prison official acts with
   deliberate indifference only if . . . he knows that inmates face a substantial risk
   of serious bodily harm and . . . he disregards that risk by failing to take
   reasonable measures to abate it” (citation omitted)). He has also failed to
   show any slight delay in receiving treatment resulted in substantial harm. See
   Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993) (noting “delay in
   medical care can only constitute an Eighth Amendment violation if there has
   been deliberate indifference, which results in substantial harm”).
          Triplett has further failed to show the magistrate judge erred by not
   considering his claims concerning the denial of medical treatment for a
   hernia, psoriasis, arthritic pain, and a fungus condition he raised after his
   complaint was filed. He has not shown the magistrate judge abused his
   discretion by declining to allow him to supplement his pleadings to raise these



                                           3
Case: 19-60770      Document: 00516101134          Page: 4   Date Filed: 11/19/2021




                                    No. 19-60770


   new claims. See Burns v. Exxon Corp., 158 F.3d 336, 343 (5th Cir. 1998)
   (explaining whether supplemental pleadings permitted within district court’s
   discretion); Fed. R. Civ. P. 15(d). The motions in which he raised these
   claims did not add anything of substance to his original complaint and were
   not germane to it. See Lewis v. Knutson, 699 F.2d 230, 239 (5th Cir. 1983)
   (explaining courts consider whether “proposed pleading is futile”).
          Triplett’s claims of denial of medical care for a facial lesion and of
   unauthorized medical charges are unexhausted.         Because exhaustion is
   mandatory under the Prison Litigation Reform Act (PLRA), the magistrate
   judge did not err in granting summary judgment for failure to exhaust. See
   Jones v. Bock, 549 U.S. 199, 211 (2007) (explaining unexhausted claims may
   not be brought in court).
          Summary judgment was also properly granted against Triplett’s
   conditions-of-confinement claims. The evidence viewed in the light most
   favorable to Triplett did not establish defendants knew he was at substantial
   risk of serious harm and failed to take reasonable actions to correct the
   conditions. See Farmer v. Brennan, 511 U.S. 825, 847 (1994) (holding “a
   prison official may be held liable under the Eighth Amendment for denying
   humane conditions of confinement only if he knows that inmates face a
   substantial risk of serious harm and disregards that risk by failing to take
   reasonable measures to abate it”). The magistrate judge did not err in
   granting summary judgment on Triplett’s claims against the supervisory
   officials because Triplett did not show they were personally involved in or
   their actions were causally connected to the claimed constitutional violations.
   See DeMarco v. Davis, 914 F.3d 383, 390 (5th Cir. 2019) (dismissing plaintiff’s
   claim because defendants not personally involved in constitutional violation
   of subordinate). Moreover, Triplett did not exhaust his claim concerning
   bathroom ventilation.




                                         4
Case: 19-60770        Document: 00516101134          Page: 5   Date Filed: 11/19/2021




                                      No. 19-60770


             Triplett also contends the magistrate judge did not address his claim
   against Captain Debbie Cooley.         In district court, Triplett maintained
   Captain Cooley and others supervised the serving of meals. As noted above,
   the magistrate judge correctly rejected Triplett’s claims against supervisors
   who had no personal involvement in the alleged constitutional violations. See
   id. at 390. Further, the magistrate judge did not err in determining Triplett
   did not show adequately that the meals provided by Cooley and the other
   defendants lacked sufficient nutritional or caloric value to preserve his
   health.     See Berry, 192 F.3d at 507 (explaining “deprivation of food
   constitutes cruel and unusual punishment only if it denies a prisoner the
   minimal civilized measure of life’s necessities” (citation omitted)).
             The district court did not abuse its discretion in applying the
   Parratt/Hudson doctrine to dismiss, as frivolous, Triplett’s claims
   concerning charges to his inmate account for legal mail. See Parratt v. Taylor,
   451 U.S. 527 (1981), overruled in part on other grounds by Daniels v. Williams,
   474 U.S. 327, 330 (1986), and Hudson v. Palmer, 468 U.S. 517 (1984). Under
   the Parratt/Hudson doctrine, “a deprivation of a constitutionally protected
   property interest caused by a state employee’s random, unauthorized
   conduct does not give rise to a § 1983 procedural due process claim, unless
   the State fails to provide an adequate postdeprivation remedy”. Zinermon v.
   Burch, 494 U.S. 113, 115 (1990). The district court did not abuse its discretion
   in determining Triplett could not bring a claim against prison librarians
   because Mississippi provides an adequate postdeprivation remedy for the
   loss of property.        See id. (explaining post-deprivation tort remedy
   constitutionally sufficient); Nickens v. Melton, 38 F.3d 183, 185 (5th Cir. 1994)
   (noting prisoner’s potential conversion action against prison employee in
   state court satisfied due process).
             Further, contrary to Triplett’s assertion, the magistrate judge
   considered his claim that Joseph Cooley mishandled his prison grievances,



                                           5
Case: 19-60770      Document: 00516101134             Page: 6   Date Filed: 11/19/2021




                                       No. 19-60770


   lost his grievances, and failed to process second-step requests.           The
   magistrate judge did not err in concluding Triplett did not have a federally-
   protected interest in having his grievances resolved to his satisfaction. See
   Hawes v. Stephens, 964 F.3d 412, 418 (5th Cir. 2020) (explaining “prisoners
   do not have a federally protected liberty interest in having their grievances
   resolved to their satisfaction”).
          Moreover, the action was properly transferred to the Southern
   Division of the Southern District of Mississippi. At the time the complaint
   was filed, Triplett was an inmate at the Southern Mississippi Correctional
   Institution in Leaksville, Greene County, Mississippi, and Greene County is
   located within the above-described division.
           Because Triplett has not identified any specific error in the district
   court’s denial of the motion that specific precedent be designated as the law
   of the proceeding, he has abandoned this claim by failing to brief it
   adequately.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
   Moreover, the magistrate judge considered and denied all Triplett’s motions
   and implicitly considered all his pleadings.
          Finally, Triplett maintains a statement made by a witness at his
   hearing was perjured. This conclusional assertion is insufficient to show the
   magistrate judge erred in disposing of any of his claims. See Carnaby v. City
   of Houston, 636 F.3d 183, 187 (5th Cir. 2011) (stating “conclusional
   allegations and unsubstantiated assertions may not be relied on as evidence
   by the nonmoving party”).
          AFFIRMED.




                                            6